Beck, J.
— The plaintiff claims the property under an alleged sale to him by W. P. Gibson, the defendant in the action wherein the attachment was issued upon which defendant herein seized the property. The validity of this sale was in issue in the case, and was claimed by defendant to be fraudulent and void because it was made to protect the property from seizure for the satisfaction of the vendor’s debts and to defeat his creditors. The only question made by appellant involves the correctness of the court’s findings upon this issue.
The evidence was conflicting. "Whatever may be our opinion as to the preponderance of the proof, we are unable to say that the finding is so in conflict therewith as to raise the presumption that it was the result of passion or prejudice, and not an honest and fair exercise of judgment, intelligently applied to the evidence before the court. We cannot disturb verdicts or findings unless they so appear to us.
„ Affirmed.